     Case 2:20-cv-09270-FLA-AFM Document 24 Filed 01/13/21 Page 1 of 2 Page ID #:240




 1
                                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8
                                     UNITED STATES DISTRICT COURT
 9
                                   CENTRAL DISTRICT OF CALIFORNIA
10
   ROCKETFUEL BLOCKCHAIN, INC., a                            Case No. 2:20-cv-09270-FLA-AFM
11 Nevada corporation; and ROCKETFUEL
   BLOCKCHAIN COMPANY, a Nevada                                 ORDER ON STIPULATION TO
12 corporation,                                                 TRANSFER CASE TO DISTRICT OF
13                                                              NEVADA, LAS VEGAS DIVISION,
                        Plaintiffs,                             AND FOR EXTENSION OF TIME
14                                                              FOR PLAINTIFFS TO RESPOND TO
   v.                                                           DEFENDANT’S CROSS-COMPLAINT
15                                                              [20]

16 JOSEPH PAGE, an individual; and                           Judge: Fernando L. Aenlle-Rocha
   DOES 1 through 20, inclusive,
17                                                           Filed: October 8, 2020
                        Defendants.
18
19
20                                                  ORDER
21
              Having reviewed the Stipulation to Transfer Case to District of Nevada, Las Vegas
22
      Division, and for Extension of Time for Plaintiffs to Respond to Defendant’s Cross-Complaint,
23
      by and between the parties, and their respective attorneys, if any, which is attached hereto as
24
      Exhibit A and made a part hereof, the following is hereby ordered by the Court:
25
              1.      The matter shall be transferred to the United States District Court, District of
26
      Nevada, Las Vegas Division, as requested in Defendant’s Motion to Strike, with all transfer fees,
27
      if any, to be paid by Plaintiffs.
28




                                                         1
Case 2:20-cv-09270-FLA-AFM Document 24 Filed 01/13/21 Page 2 of 2 Page ID #:241
